Citation Nr: 0212402	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  92-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1966 to July 1969, which included a tour of duty in the 
Republic of Vietnam from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1989 and June 1992 rating 
decisions of the RO, which found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for PTSD and an acquired psychiatric disorder to 
include PTSD, respectively.  

In February 1994, the Board remanded the claim on appeal.  In 
November 1998, the Board found that the claim of service 
connection for an acquired psychiatric disorder (other than 
PTSD) had not been reopened, and the petition to reopen that 
aspect was denied at that time.  Also at that time, the Board 
found that new and material evidence had been submitted to 
reopen a claim of service connection for PTSD, and the Board 
remanded that aspect of the reopened claim to the RO for 
development.  The requested PTSD development has now been 
completed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim.

2.  All development reasonable and necessary for an equitable 
disposition of the veteran's claim has been obtained by VA, 
to the extent possible without more specific PTSD stressor 
information, including names of witnesses and other 
confirming information, from the veteran so as to allow 
further verification.  

3.  The veteran did not have combat with the enemy during the 
Vietnam Era.  

4.  Not one of the veteran's reported PTSD stressor events 
has been verified.  

5.  The veteran does not have a diagnosis of PTSD which is 
attributable to any verified aspect of his military service, 
or to an in-service stressor experience.  

CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
claim, and that VA has made every reasonable effort to assist 
the veteran in substantiating his claim-particularly, in 
trying to verify his alleged PTSD stressors.  During the 
pendency of the veteran's claim, VA's duty to assist 
claimants was modified by Congress, and signed into law by 
President Clinton as a liberalizing regulation.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for PTSD by the April 1990 statement of the case 
(SOC), and the many subsequent supplemental statements of the 
case (SSOCs) dated since then, as well as the Board's 
February 1994 and November 1998 Remands, and the November 
1998 Board decision regarding the non-PTSD aspect of the 
claim for service connection for an acquired psychiatric 
disorder.  In March 2001, the RO sent the veteran 
correspondence identifying and requesting types of medical 
evidence, giving notice of VCAA, and explaining how VA would 
assist him to obtain any pertinent records.  VA has obtained 
all identified VA and private treatment records.  In the past 
decade during his appeal, he was afforded several VA 
examinations, none more thorough and comprehensive than the 
December 1991 VA examination report which included a joint 
medical opinion with complete review of his documented 
clinical history.  The Board adds that another more current 
VA examination is not indicated because this VA examination 
was been superceded and supplemented by numerous VA out-
patient evaluations, all of which are of record, and all of 
which are uncontroverted as to the central issue on appeal: 
the etiology of the veteran's questionable diagnosis of PTSD.  
That is, both the extremely thorough VA examination report 
and the VA out-patient treatment records, as well as the 
remaining private treatment records, are consistent with each 
other, and the findings and conclusion reached in the Board's 
instant decision.  

In this case, the Board specifically finds that VA has met 
its duty to assist.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained. The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the claim.  In light of the foregoing, 
the Board finds that under the circumstances of this case, VA 
has completed every reasonable effort to assist the veteran 
in attempting to substantiate his claim and that additional 
assistance is not required.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


Service Connection for PTSD

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (2001).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disorder, (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and a verified in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997); see also 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general).  

The evidence necessary to establish the occurrence of a 
recognizable inservice stressor sufficient to support a 
diagnosis of PTSD will vary depending upon whether the 
appellant engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  Cohen v. Brown, 10 Vet. App 128 (1997).  If VA 
determines that the appellant engaged in combat with the 
enemy, and an alleged stressor is combat-related, then the 
appellant's lay testimony or statement is accepted as 
conclusive evidence of the stressors actual occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstance, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines that the appellant did not engage 
in combat with the enemy, or that the appellant did engage in 
combat but the alleged stressor is not combat related, the 
appellant's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
appellant's testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  Section 1154(b) "does not require the 
acceptance of an appellant's assertion that he was engaged in 
combat with the enemy; it would be tautological to conclude 
that it did."  Cohen, 10 Vet. App. at 146, citing Irby v. 
Brown, 6 Vet. App. 132, 136 (1994).  The Board must make 
specific findings of fact, supported by reasons and bases, as 
to whether or not the appellant was engaged in combat with 
the enemy, and, if so, whether any of his claimed stressors 
were related to such combat.  Cohen, 10 Vet. App. at 145.  


Combat and Verification of PTSD Stressors

The veteran claims that he has PTSD which resulted from 
several inservice stressful incidents while he was stationed 
in the Republic of Vietnam from January 1968 to January 1969.  
The RO has contacted the veteran, including through his 
representative, on numerous occasions specifically requesting 
verifiable details regarding the claimed stressful incidents.  
Initially, the veteran described several very general 
incidents, many without dates or places.  None of the 
incidents have included the names of witnesses.  More 
recently, the veteran describes two primary alleged PTSD 
stressors, and even these do not include the names of 
witnesses.  The veteran has repeatedly been advised that VA 
has no evidence of any combat on his part, and that more 
detailed-verifiable information is needed in order to verify 
any PTSD stressor.  

Note is taken that in June 2000, the RO requested 
verification of no less than eight very general stressors, 
advising him the Army Center for Unit Records Research (CURR) 
requires specific names of witnesses, all units involved, as 
well as the identification of places and dates.  The first of 
the veteran's two specific PTSD stressors is asserted to have 
occurred while in combat on March 13, 1968 when the veteran 
claims to have witnessed the death a friend, Sergeant Ramon 
Lopez.  The veteran's statements of record have been reviewed 
closely at the Board, and the veteran has repeatedly, without 
exception, indicated that Sergeant Lopez died when he was hit 
by incoming enemy mortar fire.  The second PTSD stressor does 
not involve an alleged combat situation, but, rather, his 
seeing mutilated bodies and body parts when a military 
airplane crashed and exploded near Chu-Lai airport in late 
August or early September 1968.  The veteran admits that he 
was stationed as a postal clerk at the time.  The veteran 
indicated that as a postal clerk, he was sent out to the 
runway to recover any survivors following the plane crash.  
Before addressing the verification of these PTSD stressors, 
the Board first looks at the veteran's combat status.  

In this case, the veteran is not shown to have had any combat 
during his military service from July 1966 to July 1969.  His 
DD Form 214 shows only one military specialty-that of postal 
clerk.  He is shown to have had foreign service in both 
Germany and the Republic of Vietnam, having been stationed in 
Vietnam from January 1968 to January 1969.  He was casual 
status until February 11, 1968, at which time through April 
14, 1968, he was a rifleman.  From April 25, 1968 to May 24, 
1968 the veteran was a general duty soldier, and he was a 
postal clerk from May 25, 1968 to January 1969, when he left 
Vietnam and returned to the United States.  It is noted that 
his basic training included training on the use of an M-14 
automatic rifle.  None of the above information suggests any 
combat on the part of the veteran, but, rather, suggests the 
contrary.  

From February 11, 1968 to April 24, 1968, the veteran was an 
automatic rifleman and duty soldier assigned to the 46th 
Infantry Division, 198th Infantry Brigade.  His unit, in 
general, is shown to have participated in the Vietnam Phase 
III and Tet Counter Offensives, but the veteran is not shown 
to have been personally engaged in any combat.  
Significantly, the veteran is not shown to have been awarded 
or authorized a combat infantry badge, or any other military 
decoration, medal, badge, commendation, citation or campaign 
ribbon, which would indicate combat on his part or even that 
of his particular unit.  This evidence weighs particularly 
heavy against the veteran's claim on appeal.  

Similarly, the veteran's service medical and personnel 
records include nothing which would indicate combat.  Thus, 
his service personnel and medical records as well as his 
discharge document tend to show that he had no combat while 
stationed in Vietnam. Accordingly, with no evidence of any 
combat of the veteran, other than his own statements of 
combat which, at least in regard to the fact and 
circumstances of Sergeant Lopez's death, are shown not to be 
accurate, the Board finds that the veteran had no combat, and 
that verification of stressors is needed.  See Zarycki, 
6 Vet. App. at 98.  

In response to the RO's June 2000 stressor verification 
request, a June 2001 CURR report was unable to verify any of 
the veteran's claimed stressors.  This supports the finding 
that the veteran had no combat, and tends to cast doubt on 
the veteran's credibility and historical accuracy.  The 
veteran has described, in the most general of terms, numerous 
combat situations during his year in Vietnam.  As noted 
above, the veteran was assigned to 46th Infantry Division, of 
the 198th Infantry Brigade.  Records associated with the June 
2001 CURR report show that while the 198th came under 
moderate to heavy contact with enemy forces in early February 
1968, this situation continued only through February 11, 
1968-the day the veteran began his duty there.  The veteran 
has not claimed any combat on February 11, 1968.  
Additionally, while elements of the 198th Infantry Brigade 
engaged in various operations and skirmishes against enemy 
forces in February and March of 1968, the veteran is not 
shown to have participated in any of these incidents-his 
name is not listed in any of the records, nor are any of his 
statements consistent with the documented facts and 
circumstances of these incidents.  

The alleged August or September 1968 plane crash PTSD 
stressor was not verified by CURR.  As to the veteran's PTSD 
stressor regarding Sgt. Lopez, the CURR report finds this to 
be inaccurate-the death was non-hostile related.  That is, 
Sergeant Lopez's death on March 13, 1968 is documented to 
have been non-hostile related.  Since the veteran has 
repeatedly asserted-without exception, that this death was 
combat related, the CURR report finding not only suggests 
that the veteran had no combat, but that he is a less than 
accurate historian, whether or not he witnessed the death.  

The VA has exhaustively attempted to verify the veteran's 
alleged PTSD stressors.  None of the reported stressors have 
been verified.  All of the veteran's several PTSD stressor 
statements of record have been clear as to one matter: the 
veteran believes that he and Lopez were attacked by mortar 
fire from enemy forces, and this is specifically not 
verified, and found to be inaccurate.  While the veteran is 
not required to be a perfect historian in every minor factual 
matter, and corroboration of every detail is not required, 
the circumstances of Sergeant Lopez's death go to the heart 
of the veteran's claim for PTSD and alleged PTSD stressor 
event.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  Similarly, 
neither the airplane crash incident nor any of the other 
vague incidents have been verified by CURR.  As noted above, 
the veteran has repeatedly failed to provide the names of 
witnesses to the alleged events, relying primarily on the 
Lopez incident as his primarily PTSD stressor.  His claimed 
stressors remain unverifiable without such additional witness 
information, development which cannot be cured by VA 
development, but only by action of the veteran.  Thus, the 
failure of the claim on appeal refects the veteran's failure 
to provide such verifiable stressor information, and not any 
failure of VA to develop the claim.  

In finding so, it is observed that service medical and 
personnel records show no treatment for PTSD or for any 
wounds received in action or combat.  The veteran had no 
psychiatric complaints on examination for separation from 
service in April 1969.  Consistently, the veteran's post-
service clinical history shows diagnoses of PTSD, but only 
when the veteran's reported inservice history is accepted as 
factually accurate.  


PTSD and the Veteran's Documented Clinical History and 
Diagnosis

It must be noted that without a showing of combat, or a 
showing of at least one verified stressor, diagnosis of PTSD 
need not be accepted by VA.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); see also 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general); Cohen v. Brown, 10 Vet. App 128 
(1997) (If the claimed stressor is not combat related, a 
veteran's lay testimony is not sufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence); Gaines, supra.  

In this case, the Board finds that the veteran's diagnoses of 
PTSD due to his reported prior active military service or 
unverified inservice stressor, is questionable at best: Each 
diagnosis of PTSD of record assumes the accuracy of the 
veteran's PTSD stressor incidents, including the Lopez 
incident which is shown not to have been accurately described 
by the veteran, and a close review of both the early 
treatment records and thorough VA and private examinations 
suggests that if the veteran has PTSD, it is due to a 
stressful incident which occurred years after his separation 
from service.  

Early treatment records show that the veteran received 
psychiatric treatment for anxiety and depression since 1975, 
with some possible earlier treatment from 1971.  All early 
diagnoses were that the veteran had an anxiety disorder, and 
most current diagnoses include that of an anxiety disorder.  
That is, for years the veteran was found to have only an 
anxiety disorder, and this diagnosis has continued to the 
present time.  His diagnoses of PTSD began years later, only 
on private and VA out-patient treatment evaluation where his 
documented clinical history was not available to the 
examiner.  See private psychologist statement dated October 
1975.  See private and VA examination reports of January 
1976, October 1981 and December 1991 (anxiety neurosis).  

Almost all of the private and VA treatment records show no 
diagnosis of PTSD until after a traumatic incident in 1995 
where the veteran was held at gun point during an armed 
robbery in New York City.  See VA out-patient evaluations in 
January 1995 and December 1995.  The exception is Dr. Coira's 
PTSD diagnosis of March 1984, which relies upon the veteran's 
unsubstantiated statement of a combat stressor involving 
Sergeant Lopez's death, which has been discredited by CURR 
and the Army.  

It is also noted that the diagnoses of PTSD of record, 
including the March 1984 private medical statement of Dr. 
Coira, are based expressly on the veteran's reported history 
of witnessing "deaths of friends" and all the "atrocities 
committed against civilians" and women and children.  
Despite numerous requests for verifiable information, 
including the names of witnesses, the veteran has been unable 
or unwilling to specifically reply. 

Given the above, the private and VA medical evidence of 
record which shows diagnoses of PTSD are of little weight 
given that they are based on the veteran's discredited 
statements of combat which he is not shown to have had.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative).  The salient point is 
that when both the veteran is examined and his documented 
clinical history is reviewed, including a review of his 
service medical and personnel records, no diagnosis of PTSD 
has ever been entered.  In December 1991, the veteran and his 
VA claims file were reviewed by a Board of two psychiatrists, 
who found that the veteran's proper diagnosis was generalized 
anxiety disorder, with some depressive features, and that 
features of PTSD were not shown or demonstrated on testing.  

The Board finds that the December 1991 special Board 
psychiatric opinion is of greater weight than these private 
and VA out-patient treatment notes and diagnoses of PTSD 
based on a questionable history provided by the veteran.  
These out-patient evaluations are not shown to have included 
a review of his documented clinical history, as was conducted 
on VA examination in December 1991.  Accordingly, the Board 
is allowed to place less probative value on evidence of 
questionable credibility. See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

In summary, given that each of the PTSD diagnoses of record 
have been based on the veteran's claim of combat, and account 
of his alleged, but unverified and discredited in-service 
stressors, the critical issue on appeal is whether there 
exists credible supporting evidence that an in-service PTSD 
stressor actually occurred.  See Cohen, 10 Vet. App. at 139-
42.  The record does not show that the veteran engaged in any 
combat with the enemy, and the veteran's version of the facts 
and circumstances surrounding Lopez's death have been 
discredited.  Both the veteran's statements of inservice 
events and the diagnoses of PTSD which rely upon those 
statements are discredited in this case.  Moreover, this 
evidence is controverted by more reliable VA and private 
examinations, as well as the contemporaneous treatment 
records which show PTSD following a traumatic armed robbery 
event where the veteran was held at gunpoint.  

Since there has been no corroboration of any of the veteran's 
PTSD stressors, the Board finds that no credible supporting 
evidence has been be presented to show that an in-service 
stressor occurred.  Consequently, in light of the fact that 
every diagnosis of PTSD which was made has been based on an 
unverified stressor, and since the veteran is not shown to 
have any combat, the Board finds that the provisions of 
38 C.F.R. § 3.304(f) are not met.  Resolution of reasonable 
doubt in the veteran's favor is not warranted because the 
weight of the evidence of record, specifically the December 
1991 VA examination report and June 2001 CURR report, weigh 
heavy against the veracity of the veteran's statements, as 
well as his claim on appeal.  The preponderance of the 
evidence is against the claim.  Service connection for PTSD 
is not warranted.  


ORDER

The claim of service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

